Citation Nr: 0932335	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected post-traumatic osteoarthritis, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In a June 2009 Joint 
Motion for Remand, which was granted by Order of the Court in 
June 2009, the parties (the Secretary of VA and the Veteran) 
determined that a remand was warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's left knee disability is currently rated as 10 
percent disabling for traumatic arthritis under Diagnostic 
Code 5010.  The Veteran contends that the severity of his 
symptoms warrants a higher rating.  In particular, the 
Veteran alleges that the record reflects objective findings 
of instability that necessitates a separate rating for 
instability under Diagnostic Code 5257.  However, although 
the Joint Motion states that the February 2008 VA examination 
report shows an objective finding of instability, it is 
unclear to the Board whether the instability reported is 
purely a subjective complaint or an objective finding.  
Therefore, the Board finds that a remand is required to 
afford the Veteran another VA examination to clarify the 
symptomatology exhibited by the Veteran's service-connected 
left knee disability, to include whether the disability is 
productive of instability.

Additionally, the Board notes that, while the appeal was 
pending, the notice requirements for increased compensation 
claims were further defined by the Court of Appeals for 
Veterans Claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Hence, this remand for substantive development 
will allow VA the opportunity to provide corrective VCAA 
notice to the Veteran that includes all notice necessary to 
comply with VCAA and the interpreting case law.  
Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice that complies with the notice 
requirements for increased compensation 
claims as defined by the Court in 
Vazquez-Flores.

2.	Schedule the Veteran for another VA 
examination in order to ascertain the 
current nature and severity of his 
service-connected left knee disability.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  The examiner 
should perform all necessary and 
appropriate tests, to include, but not 
limited to, range of motion and 
stability testing, and the results 
should be documented.  

The Board requests that the examiner do 
the following in reporting his or her 
findings: 

a.	Clearly indicate in the report 
what are subjective reports of 
symptoms and what are objective 
findings

b.	Specifically state whether the 
Veteran has objectively 
demonstrated instability of the 
left knee and, if so, whether the 
instability is mild, moderate, or 
severe.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the March 2008 
supplemental statement of the case.  
Should the claim not be resolved to the 
Veteran's satisfaction, another 
supplemental statement of the case 
should be issued.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




